Citation Nr: 1031041	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-01 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.H.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to September 
1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.  

The Veteran testified before the RO at a hearing in March 2009.  
A transcript of this proceeding has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that there are outstanding VA 
treatment records.  The claims file includes VA treatment records 
dated through December 2007; however, a September 2009 
supplemental statement of the case referenced VA treatment 
records dated through August 2009 which are specific to 
complaints of hearing loss.  These treatment records should be 
obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was afforded a VA audiological examination in 
December 2007 which noted normal hearing.  Since that time, the 
Veteran has complained of increased loss of hearing.  
Specifically, the September 2009 supplemental statement of the 
case notes an outstanding February 2009 VA treatment record 
wherein the Veteran reported a gradual increase of bilateral 
hearing loss since approximately one year earlier.  

In April 2009 correspondence, the Veteran argued that the 
December 2007 VA examiner misunderstood his history of the 
claimed tinnitus.  Specifically, the Veteran indicated that the 
December 2007 VA examiner was mistaken when he wrote that the 
Veteran had only been experiencing tinnitus for the past 15 
years.  The Veteran indicated that tinnitus had been present 
since military service but was not identified as tinnitus until 
15 years earlier.  The Veteran is competent to state that he 
experience ringing in his ears in service and that history must 
be considered by the examiner.  Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, the Board finds that another VA 
audiological examination is necessary.   

Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records from 
December 2007 to the present.  If these 
records are unobtainable, a negative reply 
must be noted in writing and associated 
with the claims folder.

2.	After completion of the foregoing, 
schedule the Veteran for a VA audiological 
examination to determine the etiology and 
severity of his claimed bilateral hearing 
loss and tinnitus.  The claims file must 
be made available to the examiner and 
all indicated studies should be 
performed.  Based on examination and 
review of the record, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any 
currently diagnosed bilateral hearing loss 
or tinnitus is related to the Veteran's 
military service.  The examiner should 
specifically consider the Veteran's 
reported history of experiencing tinnitus 
since service.  A complete rationale 
should be provided for any opinion 
expressed.  

3.	After all development is complete, review 
the evidence in its entirety and 
readjudicate the claim.   If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


